This case was tried at Spring Term, 1890, of ALEXANDER. The appeal was docketed here at Fall Term, 1890. There was no application for certiorari
at that term (Pittman v. Kimberly, 92 N.C. 562), and no excuse is shown for the delay. Under the repeated decisions of this Court, we must direct the entry to be made.
Appeal dismissed.
Cited: Sondley v. Asheville, 110 N.C. 90; Graham v. Edwards,114 N.C. 230; Burrell v. Hughes, 120 N.C. 279; Norwood v. Pratt,124 N.C. 747; Benedict v. Jones, 131 N.C. 475; Mirror Co. v. Casualty Co.,157 N.C. 30; McLean v. McDonald, 175 N.C. 419; Howard v. Speight,180 N.C. 654.
(793)